1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     KYLE HANEY,                                          Case No. 2:19-cv-01715-GMN-VCF
4                                              Plaintiff                      ORDER
5            v.
6     CITY OF HENDERSON, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and

11   has filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

12   Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28 U.S.C.

13   § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed

14   in forma pauperis and attach both an inmate account statement for the past six months

15   and a properly executed financial certificate.         Plaintiff has not submitted a properly

16   executed financial certificate or an inmate account statement. (See ECF No. 1). Further,

17   Plaintiff may not file parts of his application to proceed in forma pauperis in a piecemeal

18   fashion. Plaintiff is required to file a full and complete application to proceed in forma

19   pauperis and attach both an inmate account statement for the past six months and a

20   properly executed financial certificate. As such, the in forma pauperis application is

21   denied without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No.

22   1-1), but will not file it until the matter of the payment of the filing fee is resolved. Plaintiff

23   will be granted an opportunity to cure the deficiencies of his application to proceed in

24   forma pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff

25   chooses to file a new application to proceed in forma pauperis, he must file a full and

26   complete application to proceed in forma pauperis together with an inmate account

27   statement for the past six months and a properly executed financial certificate. Plaintiff

28   is further advised that this case will not be placed in line for screening until he either pays
1    the filing fee or files a full and complete application to proceed in forma pauperis, including
2    both an inmate account statement for the past six months and a properly executed
3    financial certificate.
4           With respect to Plaintiff’s current address, in his letter to the Court dated
5    September 26, 2019, Plaintiff provides an alternate address for his mailings as “834
6    Fuerte Ct., Henderson, NV, 89015.” (ECF No. 1-2). Plaintiff may not use an alternate
7    address of another person for his filings with this Court. Further, Plaintiff must update
8    and keep the Court apprised of his current address. The Plaintiff will be granted thirty
9    (30) days from the date of this order to file his updated address with the Court. If Plaintiff
10   does not update the Court with his current address within thirty (30) days from the date
11   of this order, the Court will dismiss this action without prejudice.
12   II.    CONCLUSION
13          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
14   in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new and fully
15   complete application together with an inmate account statement for the past six months
16   and a properly executed financial certificate.
17          IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
18   approved form application to proceed in forma pauperis by a prisoner, as well as the
19   document entitled information and instructions for filing an in forma pauperis application.
20          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
21   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
22   the correct form with complete financial attachments in compliance with 28 U.S.C. §
23   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
24   fee and the $50 administrative fee).
25          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
26   Plaintiff shall file his updated address with the Court.
27          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
28   dismissal of this action without prejudice will result.



                                                  -2-
1          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
2    (ECF No. 1-1) but will not file it at this time.
                        7th
3          DATED this ____ day of October, 2019.
4
5                                             UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
